DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 18 is objected to because of the following informalities: claim 18 depends on claim 2 which was canceled. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeya et al. 20180074372 in view of AKAGAWA et al. 20180097152.

    PNG
    media_image1.png
    404
    471
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    332
    458
    media_image2.png
    Greyscale

Regarding claim 1, fig. 1 of Takeya discloses a display device comprising:
a substrate 132 comprising a display region (region of SP1 to SP3) and a non-display region (region surrounding SP1-SP3); 
first to third sub-pixels (SP1-SP3) provided in the display region, the first to third sub-pixels each having a light emitting region configured to emit light; 
each of the first and second sub- pixels (SP1 and SP3) comprising a first light emitting element 112a configured to emit a first color light (blue), and comprising a second light emitting element 112b comprising a second color light (Green) having a wavelength greater than a wavelength of the first color light; and 
a color conversion layer (127/126) disposed on the first to third light emitting elements, the color conversion layer being configured to convert the first color light into light of a set color for each corresponding sub-pixel, 
wherein the color conversion layer 123 includes a color conversion pattern (pattern of 127/126) positioned to correspond to each sub-pixel.
Takeya does not disclose of comprising an active layer comprising indium (In) in an amount such that the second light emitting element emits a second color light (Green) having a wavelength shorter than a wavelength of the first color light.
However, AKAGAWA discloses a light emitting device and par [0056] of AKAGAWA discloses that the first light emitting element 10b and the second light emitting element 20g can be a semiconductor light emitting element, such as light emitting diode (LED). The semiconductor used in the light emitting element can be a nitride-based semiconductor which contains indium in the light emitting layer (In.sub.xAl.sub.yGa.sub.1-x-yN, 0≤X, 0≤Y, X+Y≤1). When using a nitride-based semiconductor which contains indium in the light emitting layer, the amount of indium contained in the light emitting layer of the green light emitting element is greater than the amount of indium contained in the light emitting layer of the blue light emitting element.
Note AKAGAWA disclose of active layer comprising indium (In) in an amount such that the second light emitting element emits a second color light (Green) having a wavelength different than a wavelength of the first color light.
Note adjustment of In can be done to obtain the claimed invention of comprising indium (In) in an amount such that the second light emitting element emits a second color light (Green) having a wavelength shorter than a wavelength of the first color light as changing In amount is obvious to one of ordinary skill in the art.
In view of such teaching, it would have been obvious to form a display device of Takeya comprising comprising an active layer comprising indium (In) in an amount such that the second light emitting element emits a second color light (Green) having a wavelength shorter than a wavelength of the first color light such as taught by AKAGAWA light emitting layer (In.sub.xAl.sub.yGa.sub.1-x-yN, 0≤X, 0≤Y, X+Y≤1) such as taught by AKAGAWA in order to be change light emitting color of semiconductor layer with In adjustment for processing convenience.

Regarding claim 3, Takeya and AKAGAWA discloses claim 1, and Takeya  wherein the first color light comprises a blue-based light and the second color light comprises a green-based light different from the blue-based light.
Takeya and AKAGAWA does not disclose wherein the first color light comprises a first blue-based light and the second color light comprises a second blue-based light different from the first blue-based light.



    PNG
    media_image3.png
    353
    854
    media_image3.png
    Greyscale


However, per the teaching of AKAGAWA In adjustment can be made to obtain the color desired as claimed by the applicant. Note the color spectrum above which can be achieved by adjusting In amount.
As such it would have been obvious to form a device of Takeya and AKAGAWA wherein the first color light comprises a first blue-based light and the second color light comprises a second blue-based light different from the first blue-based light by changing In amount such as taught by AKAGAWA.

Regarding claim 12, fig. 2 of Takeya discloses further comprising a planarization layer 128 disposed on the color conversion layer to cover the color conversion layer.

Regarding claim 13, fig. 2 of Takeya discloses wherein each of the first light emitting element and the second light emitting element comprises a light emitting diode having a column shape having a nano scale to a micro scale.

Regarding claim 14, fig. 2 of Takeya wherein each of the first light emitting element and the second light emitting element is disposed on the substrate, and has a first end portion and a second end portion in a length direction.

Regarding claim 15, fig. 2 and par [0058] of Takeya discloses wherein each of the first light emitting element and the second light emitting element comprises: a first semiconductor layer corresponding to one of the first end portion and the second end portion and doped with a first conductivity dopant; a second semiconductor layer corresponding to a rest of the first end portion and the second end portion and doped with a second conductivity dopant; and an active layer provided between the first semiconductor layer and the second semiconductor layer.

Regarding claim 16, fig. 2 of Takeya discloses further comprising: a first electrode 122 disposed on the substrate, the first electrode being adjacent to the first end portion of each of the first and second light emitting elements; a second electrode 116 disposed on the same plane (plane of 132 top surface) as the first electrode, the second electrode being adjacent to the second end portion of each of the first and second light emitting elements; a first contact electrode 152 electrically connected to the first electrode and the first end portion of each of the first and second light emitting elements; and a second contact electrode 134 electrically coupling the second electrode and the second end portion of each of the first and second light emitting elements.

Regarding claim 17, fig. 2 of Takeya discloses wherein: each of the first and second electrodes includes a first portion (into the page portion) extending along with a first direction (into the page) and a second portion (across the page portion) extending along with a second direction different (across the page) form the first direction; and the second direction is parallel to the length direction  (x length direction) of each of the first and second light emitting elements.

Regarding claim 18, Takeya wherein each of the first to third sub-pixels comprises at least one transistor disposed on the substrate to be coupled to a corresponding light emitting element and an insulating layer disposed on the at least one transistor (a TFT panel part 130 – par [0052]).

Regarding claim 19, fig. 2 of Takeya discloses further comprising: a wall 118 disposed between the insulating layer and each of first and second electrodes, wherein the wall includes an insulating materials and protrudes toward a top of the substrate in a cross-sectional view.

Regarding claim 20, fig. 2 of Takeya discloses wherein: each of the first 126 and second 122 electrodes has a shape corresponding to the wall; and each of the first electrode, the second electrode, and the wall is a reflecting member that reflects light emitted from the first and second light emitting elements toward a top of the first and second light emitting elements (this is necessary the case as reflection goes in many directions).


Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takeya and AKAGAWA  in view of Choi et al. OH et al. 20180006106.
.
Regarding claim 4, Takeya and AKAGAWA do not disclose claim 4. However, fig. 4B of Choi discloses wherein the color conversion pattern comprises: a first color conversion pattern QD1 corresponding to the first sub-pixel, the first color conversion pattern being configured to convert the first color light into red light; and a second color conversion pattern QD2 corresponding to the second sub-pixel, the second color conversion pattern being configured to convert the first color light into green light.
In view of such teaching, it would have been obvious to form a device of Takeya and AKAGAWA comprising wherein the color conversion pattern comprises: a first color conversion pattern corresponding to the first sub-pixel, the first color conversion pattern being configured to convert the first color light into red light; and a second color conversion pattern corresponding to the second sub-pixel, the second color conversion pattern being configured to convert the first color light into green light such as taught by Choi in order to form different desired color output.

Regarding claim 5, fig. 2 of Takeya oi discloses wherein the color conversion layer comprises a light blocking pattern 127d provided between the first to third sub-pixels.

Regarding claim 6, Takeya and AKAGAWA do not disclose claim 6. However, fig. 4B of Choi discloses each of the first and second color conversion patterns comprises a quantum dot.
In view of such teaching, it would have been obvious to form a device of Takeya and AKAGAWA and Choi comprising each of the first and second color conversion patterns comprises a quantum dot in order to alternative interchangeable method of forming.

Regarding claim 7, par [0068] of Choi discloses wherein the quantum dot of the first color conversion pattern is a red quantum dot, and the quantum dot of the second color conversion pattern is a green quantum dot.

Regarding claim 8, fig. 4B of Choi discloses wherein the color conversion pattern further comprises a third color conversion pattern (region of CL between BM in PX3 is a type of color conversion pattern) that corresponds to the third sub-pixel.

Regarding claim 9, fig. 4B of Choi discloses wherein the third color conversion pattern includes a transparent layer CL configured to allow the second color light to be transmitted therethrough.

Regarding claim 10, fig. 4B of Choi disclose wherein the third color conversion patterns does not include the quantum dot in order to form a transparent layer.
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takeya and AKAGAWA and Choi in view of OH et al. 20180006106.
Regarding claim 11, and Takeya and AKAGAWA Choi discloses claim 9, but does not discloses wherein the third color conversion pattern includes a blue color filter.

    PNG
    media_image4.png
    473
    684
    media_image4.png
    Greyscale

	However, fog. 3B of OH discloses a third color conversion pattern CF3 includes a blue color filter.
	In view of such teaching, it would have been obvious to form a device of Takeya and AKAGAWA and Choi comprising wherein the third color conversion pattern includes a blue color filter such as taught by OH in order to produce white light.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829